73 F.3d 357NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
James D. HABURN, Sr., Plaintiff--Appellant,v.W.K. JONES, Superintendent, Wake Correctional Center;  LynnPhillips, Director of Prisons;  Franklin Freeman, Secretary,North Carolina Department of Corrections;  Hazel Keith,Manager, Combined Records Section, Defendants--Appellees.
No. 95-7345.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 30, 1995.Decided Jan. 2, 1996.

James D. Haburn, Sr., Appellant Pro Se.
Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM.


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion and find no abuse of discretion.  Accordingly, we affirm on the reasoning of the district court.  Haburn v. Jones, No. CA-95-545-5-H (E.D.N.C. July 21, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED